ill/ti

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

Bennie K. Ellison, ) _]UN 1 0 2014
) Clerk, g 5 m
Petitioner, ) C°"NS forth gtrm& Bankrup;¢y
) e zsrrm;@¢co,umb{a
v ) Civil Action No.
) ' .
_ > ¢4~ 452 /t>rte)
Governor Pat Quinn et al., ) g
)
Respondents. )

MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted a document captioned "Multi-District
Litigation Habeas Corpus Petition," along with an application to proceed in_forma pauperis The
Court will grant the application to proceed z`n_fc)rma pauperis and will dismiss the case for lack
ofjurisdiction.

Petitioner is an lllinois state prisoner incarcerated at a correctional facility in Sumner,
lllinois. He challenges the United States Supreme Court’s apparent refusal to review decisions
denying his state habeas petition and then proceeds to challenge his conviction. See Petition at
1-2. This Court is not a reviewing court, see 28 U.S.C. §§ 133 1, 1332 (general jurisdictional
provisions); F/eming v. Um`led Stares, 847 F. Supp. 17(), 172 (D.D.C. 1994), cert denied 513
U.S. 1150 (1995) (citing Dislrz'cl ofColumbia Court ofAppea/s' v. Feldman, 460 U.S. 462, 482
(1983); Rooker v. Fia'e/ily Trust C0., 263 U.S. 413, 415, 416 (1923)). and it certainly has no
authority to review the decisions ofthe Supreme Court. See Panko v. Rodak, 606 F.Zd 168, 171
n.6 (7th Cir. 1979), cert denied, 444 U.S. 1081 (1980) ("lt seems axiomatic that a lower court

may not order thejudges or officers ofa higher court to take an action.").

ln addition, federal court review of state convictions is available under 28 U.S.C. § 2254
only after the exhaustion of state remedies. See 28 U.S.C. §2254(b)(1). Thereafter, "an
application for a writ of habeas corpus [] made by a person in custody under the judgment and
sentence ofa State court . . . may be filed in the district court for the district wherein such person
is in custody or in the district court for the district within which the State court was held which
convicted and sentenced [petitioner] and each of such district courts shall have concurrent
jurisdiction to entertain the application." 28 U.S.C. § 224l(d). lf, as the petition suggests,
petitioner has previously adjudicated his habeas claims, he must seek permission from the United
States Court of Appeals for the Seventh Circuit to file a successive petition in the appropriate
district court in lllinois. See ia’. § 2244(b). Because the petitioner has no recourse in the District
of Columbia, this action will be dismissed. A separate Order accompanies this l\/lemorandum

Opinion.

¢/ Yv/z%

United S(tates District Judge

Date: May  ,2014